Citation Nr: 0942050	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  96-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
prior to July 5, 1996, in excess of 40 percent prior to 
September 26, 2003, and in excess of 50 percent beginning 
September 26, 2003 for service-connected post-traumatic auto 
fusion of C4-C5 fracture with fixed kyphotic deformity of the 
cervical spine at 40 degrees (cervical spine disability).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for neurological deficit of the left upper extremity 
associated with cervical spine disability.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1976.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1996 rating decision from 
the agency of original jurisdiction (AOJ), which denied an 
evaluation in excess of 30 percent for service connected 
residuals of a fracture of the cervical spine with post-
traumatic arthritis.  The Veteran timely appealed the 
assigned rating.  

The case was remanded back to the AOJ by the Board in 
September 1998 for additional development, and a February 
2000 rating decision granted an increased rating of 40 
percent for the Veteran's service-connected cervical spine 
disability effective on July 5, 1996.  

In November 2000, the Board denied an evaluation in excess of 
40 percent for service-connected residuals of a fracture of 
the cervical spine with traumatic degenerative changes.  

The Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  An April 2003 Order of the Court 
vacated the November 2000 Board decision and remanded the 
case back to the Board.  

In February 2004, the Board remanded the case back to the AOJ 
for additional development, and a March 2005 rating decision 
granted an increased evaluation of 50 percent for service-
connected cervical spine disability, effective on September 
26, 2003.  

In a December 2005 decision, the Board denied an evaluation 
in excess of 50 percent for service-connected residuals of a 
fracture of the cervical spine, C5, with traumatic 
degenerative changes based on functional loss and vertebral 
body deformity and granted a separate rating of 20 percent 
for the service-connected residuals of a fracture of the 
cervical spine, C5, with traumatic degenerative changes based 
on a neurological deficit involving the left upper extremity.  
The Veteran appealed to the Court.  

The December 2005 Board decision to deny ratings in excess of 
50 percent and 20 percent for the service-connected 
manifestations of cervical spine disability was vacated and 
remanded back to the Board by a Court Order in June 2007 
granting a Joint Motion for Remand (Motion) so that the Board 
could provide adequate reasons and bases for its findings and 
conclusions.  

More specifically, the Joint Motion concluded that the Board 
did not adequately address the Court's April 2003 comments on 
whether the medical evidence on file constituted evidence of 
"sciatic neuropathy" under Diagnostic Code 5293, and the 
Board failed to adequately address the issue of whether there 
was evidence of "cord involvement" under Diagnostic Code 
5285.  

A letter was sent to the Veteran on September 11, 2007, with 
a copy to his representative, in which the Veteran was given 
90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  

A request for an additional 60 day extension, which was 
received on behalf of the Veteran in January 2008, was 
granted on January 3, 2008.  The Veteran was given until 
March 10, 2008 for the submission of additional evidence.  
Additional argument was received by VA on behalf of the 
Veteran on March 10, 2008.  

In April 2008, this case was remanded for additional 
development and adjudication.  It has been returned to the 
Board for further review.  

In August 2009, the Veteran's representative submitted 
additional evidence relevant to the Veteran's cervical spine 
claim that was accompanied by a waiver of RO consideration.  
This evidence will be considered by the Board in reviewing 
the Veteran's claim.

The Board notes that although each increase in the Veteran's 
service-connected cervical spine disability represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the Veteran's disability of the left upper extremity 
involves a request for a higher initial rating following the 
grant of service connection, the Board has characterized the 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  


FINDINGS OF FACT

1.  For any period in this appeal, the service-connected 
cervical spine disability has not been productive of a 
fractured vertebra with cord involvement, bedridden status, 
or requiring long leg braces, residuals without cord 
involvement, and with abnormal mobility requiring a neck 
brace (jury mast); complete bony fixation of the spine with 
unfavorable angle, marked deformity, and involvement of the 
major joint or without other joint involvement, Bechterew 
type or at a favorable angle; a diagnosis of intervertebral 
disc syndrome; unfavorable ankylosis of the entire spine; or 
symptoms prior to September 23, 2002 that were pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and with little intermittent pain.  

2.  The service-connected neurological deficit of the left 
upper extremity associated with cervical spine disability is 
not productive of moderate incomplete paralysis.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent prior to July 5, 1996, in excess of 40 
percent prior to September 26, 2003, and in excess of 50 
percent beginning September 26, 2003 for service-connected 
post-traumatic auto fusion of C4-C5 fracture with fixed 
kyphotic deformity of the cervical spine at 40 degrees, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5285, 5286, 5290, 5293 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5235, 5243 (2008).  

2.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for the service-connected 
neurological deficit of the left upper extremity associated 
with cervical spine disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.124a; Diagnostic Code 8510 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in July 2004 and June 2008, the RO provided 
the Veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b) with respect to the claims, 
including notice regarding his increased-compensation claims.   
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veteran was also generally invited to send information or 
evidence to VA that may support the claims, was advised of 
the basic law and regulations governing the claims, the basis 
for the decisions regarding the claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the appellant's claims after the initial decisions 
in this case.  While the notice provided was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the March 2009 supplemental 
statements of the case, and prior to the transfer and 
certification of the Veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

With respect to the Veteran's disability of the left upper 
extremity, the Board notes that, in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claim for an initial higher disability rating; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to claims for increase rating.

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  This matter has 
also been remanded for additional development.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In addition, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. 119, 126 
(1999).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a Veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  See VAOPGCPREC 
3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  




A. Factual Background

A careful review of the service medical records shows that 
the Veteran sustained a cervical fracture of C-5 and 
concussion of the cervical spinal cord when lightning struck 
near where he was standing and he was thrown six or seven 
feet through the air.  

By an October 1976 rating decision, the RO granted service 
connection for the asymptomatic residuals of a fracture of 
the cervical spine at C5.  A noncompensable evaluation was 
assigned.  

By an April 1992 rating decision, the RO assigned a 30 
percent evaluation for the disability.  

On VA examination in February 1996 the Veteran reported that 
he had frequent trouble sleeping and that the neck pain 
radiated to his left upper extremity, to the level of his 
wrist.  He awoke at night, shaking his left hand to relieve 
the discomfort.  The pain in his neck was aggravated by damp 
and cold weather.  

The Veteran's range of motion for the cervical spine was that 
of flexion to 30 degrees, extension to 20 degrees, lateral 
bend to 20 degrees and rotation to 45 degrees.  All movements 
were performed with 3/5 muscular strength. Numbness was 
detected about the entire left palm.  The diagnosis was that 
of old, well-healed fracture of the cervical spine at C5, 
with spinal stenosis and residual radicular pain to the left 
shoulder and left upper extremity.  

At a personal hearing in November 1997 the Veteran testified 
that he had constant neck pain and that cold and damp weather 
accentuated the pain.  He reported that he was sitting in a 
very stiff position during the hearing due to the neck 
problem.  He was a machinist mechanic and had to do a lot of 
pulling with wrenches and machine work.  

The Veteran reported having the problem of dropping wrenches 
for no reason at all and then would have pain and numbness 
down the left arm.  He had not lost time at work due to the 
neck problems, but he indicated that there were times when he 
had to stop what he was doing and take a break.  Some 
mornings it was a struggle for him to get up for work.  

The Veteran also reported having trouble sleeping because he 
would fall asleep and then wake up within an hour or two and 
need to find a comfortable position.  On a scale of 1 to 10, 
he reported his pain as a 6 or 7 on the day of the hearing 
and stated that he was "cramped up".  He reported that, when 
he sneezed, both arms went numb and would ache for up to one-
half hour.  He indicated that the range of motion reported on 
the most recent VA examination was about average for a good 
day for him, but that it was painful for him to go beyond 
those limits.  

On VA orthopedic and neurological examinations in September 
1999, the Veteran's chief complaint was that of pain, which 
radiated to his left shoulder, and frequently to his left 
elbow and fingers of left hand.  He was still receiving 
treatment at VA outpatient clinic as well as treatment from a 
chiropractor once a month, which afforded him a slight degree 
of temporary relief.  All sporting activities were curtailed.  
He had a "hard time at work".  He was still employed as a 
maintenance mechanic, which often involved heavy lifting and 
maneuvering himself into hard to reach places.  

The orthopedic examiner noted there was a considerable amount 
of spasm detected in the paracervical muscles.  The range of 
motion was performed to 20 degrees of flexion, the normal 
being 50 degrees.  Extension was to 30 degrees, the normal 
being 70 degrees.  Rotation was to 45 degrees, the normal 
being 55 degrees.  Lateral bending was performed to 20 
degrees on each side, the normal being 40 degrees.  

There was objective evidence of pain with all of these 
movements.  The examiner attributed the Veteran's limitation 
of motion 50 percent to pain and 50 percent to the calcific 
deposit from his cervical spondylosis.  The X-ray studies 
were received.  The final diagnoses were: (1) post-traumatic 
degenerative joint disease; and (2) post-traumatic 
degenerative disk disease and spondylosis of the cervical 
spine.  

The neurological examiner noted that the Veteran had normal 
power in his deltoids, biceps, triceps, wrist extensors, 
wrist flexors and small muscles of the hands.  Sensory exam 
was also normal except for decreased pinprick in the left 
digits two, three and four.  

The range of motion of the neck was restricted.  His flexion 
was to 20 degrees with normal being to 30 degrees.  Extension 
was to 2 degrees with normal being to 30 degrees.  He was 
able to laterally move his head 5 degrees with normal being 
to 20 degrees.  Rotation was only to 5 degrees.  The 
diagnosis was that of cervical radiculopathy secondary to 
cervical spondylosis secondary to previous cervical spine 
injury.  

The RO, in rating decision dated February 2000, increased the 
Veteran's assigned evaluation from 30 to 40 percent under the 
criteria of 5285, based on severe limitation of motion of the 
cervical spine (30 percent) and demonstrable deformity of a 
vertebral body from fracture (additional 10 percent).  This 
was effective on July 5, 1996.  

On an October 2004 VA orthopedic examination, the Veteran 
complained of having neck pain.  There was pain throughout 
cervical spine range of motion.  His forward flexion was from 
0 to 15 degrees, and his extension was from 0 to 20 degrees.  
Rotation was from zero to 20 degrees, bilaterally.  Bending 
to the left and right was from 0 to 15 degrees.  

The examiner indicated that the foregoing represented 
severely restricted cervical spine range of motion.  A 
magnetic resonance imaging of the cervical spine revealed 
angular kyphosis at C5.  C5 was anteriorly collapsed.  The 
C4-5 disc space was narrowed, and there was degenerative disc 
disease at C5-6 with some spurring.  

An X-ray study of the cervical spine revealed poor 
visualization of the C4-5 disc space indicative of 
degenerative disc disease and possible fusion, separation of 
C4 and C5 spinous process, and a compression fracture of C5 
with 70 to 80 percent loss of height, and angular kyphosis.  
There was no evidence of frank cord compression.  The 
examiner observed limited range of motion of the cervical 
spine as described above as well as pain on motion and at 
extremes of motion.  There was normal motor strength in the 
upper extremities, although the Veteran complained of pain 
shooting into the left arm.  Both upper extremities were 
neurologically intact.  

The Veteran, furthermore, used no assistive devices.  There 
were no additional limits due to pain, lack of endurance, 
weakness or fatigue.  There was ankylosis and angular 
deformity of the cervical spine.  

The examiner diagnosed post-traumatic autofusion of the C4-5 
with old C5 fracture and with fixed kyphotic deformity of the 
cervical spine of 40 degrees.  There was C5-6 degenerative 
disc disease.  The Veteran had disabling pain every day over 
the past year, which requires several hours of rest.  

By March 2005 rating decision, the RO assigned an increased 
rating of 50 percent for the service-connected cervical spine 
disability, effective on September 26, 2003.  

In November 2008, the Veteran was again examined by VA in 
connection with his claims.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The Veteran's medical history was reviewed 
for the record, including his history of neck injury.  The 
Veteran was noted to be working at the Kraft food company for 
the past 29 years as a machinist.  

The Veteran indicated that he could carry out his occupation 
without any problem.  The Veteran reported symptoms of 
stiffness and occasional pain in his neck.  This was present 
in the mid line and radiated upwards to the base of the skull 
and the top of his shoulders.  The Veteran did not report 
flareups and had no incapacitating episodes during the past 
12 month period.  He indicated that activities of daily 
living were not a problem.  

The Veteran indicated that he had problems looking up and 
working above his head.  Upon examination, the examiner 
indicated that the Veteran was healthy looking and in no 
acute pain.  He walked without a limp and did not use any 
supportive devices, and did not use a neck brace.  
Examination of the neck revealed that the Veteran had lost 
normal thoraco lordosis.  

The Veteran's neck posture was in fixed flexion.  He did not 
have scoliosis and there was no tenderness on the thoraco 
spine.  Range of motion testing revealed flexion of 0-40 
degrees, extension of 0 degrees, right and left lateral 
flexion of 0-15 degrees, and right and left lateral rotation 
of 0-30 degrees.  

The Veteran was noted to have greater range of motion than 
the findings in 1999.  The range of motion testing was 
repeated three times and the Veteran was noted to have no 
pain, fatigue, weakness, lack of endurance or incoordination 
during the movements.  

There was no additional limitation on motion with 
repetitions.  In addition, ulnar, median, and radial nerves 
were normal in the upper extremities, and the Veteran was 
indicated to have no loss of sensation in any of those 
territories.  

The Veteran was also noted to be able to extend the fingers 
actively, spread them actively and abduct the thumb.  There 
was no evidence that pain was radiating down the arm to the 
distal part of the extremity such as the fingers.  The pain 
stopped at the top of the shoulders.  

An examination of the shoulders, elbows and hands was normal, 
with normal range of motion and muscle segments with 5/5 
power.  There was no loss of sensation in the upper 
extremities and reflexes were brisk and normal.  

In August 2009, the Veteran's representative submitted the 
report of the Veteran's private physician.  In this report, 
the physician highlighted various portions of the Veteran's 
medical history, to include MRI's dated in December 1991, 
March 1996, and October 2004, as well as other medical 
records and reports.  

After this review, the physician opined that "[b]ased on the 
medical records provided to me, it is evident that [the 
Veteran] has suffered neurologic sequelae from his traumatic 
cervical spine injury in 1969.  This includes radiographic as 
well as subjective clinical evidence of spinal cord 
impingement."  


B.  Increase rating evaluation for cervical spine.

The Veteran's service-connected cervical spine disability is 
now rated at 50 percent by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2008) pertaining to 
vertebral fracture and dislocation.  Previously, the 
Veteran's disability was rated at 30 percent prior to July 5, 
1996, and 40 percent from July 5, 1996 to September 25, 2003, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5285 
(2002).  

Former Diagnostic Code 5285 pertaining to vertebral fractures 
with residuals provided for a 100 percent rating with a 
fractured vertebra with cord involvement, bedridden status, 
or requiring long leg braces.  A 60 percent rating was 
assigned for residuals without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  

In other cases, a vertebra fracture disability was rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(2002).  

The Board observes that a higher percent evaluation is not 
warranted under these provisions because at no point during 
this appeal has the Veteran been on bedridden status or 
required long leg braces, nor has a neck brace been required.  
Id.  

The former Diagnostic Code 5286 pertains to complete bony 
fixation of the spine with unfavorable angle, marked 
deformity, and involvement of the major joint or without 
other joint involvement.  Bechterew type warranted a 100 
percent evaluation, and a favorable angle warranted a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  

Under this provision, the Board finds that a 60 percent 
evaluation is not for application as complete bony fixation 
of the spine has not been shown at any time during the 
Veteran's appeal.  Id.  

A 100 percent evaluation is not warranted under Diagnostic 
Code 5286 because the evidence does not reflect Bechterew 
type.  Id.  In addition, the medical evidence is not shown to 
have revealed more than a severe functional loss due to pain 
of the cervical spine during the course of this appeal.  

In this regard, the Board notes that Diagnostic Code 5290, in 
effect until September 26, 2003, provides a 10 percent rating 
for limitation of motion of the cervical spine manifested by 
slight limitation of motion, and a 20 percent rating for 
moderate limitation of motion.  

A maximum 30 percent evaluation requires severe limitation of 
motion.  Since the Veteran has been evaluated as at least 30 
percent disabling during each period of disability on appeal 
in this case, a higher evaluation under this code is not 
available. 

The criteria for the evaluation of intervertebral disc 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The Veteran cannot benefit from a higher evaluation under any 
of the versions of the regulations dealing with 
intervertebral disc syndrome, however, because such 
disability has not been diagnosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004) (effective September 26, 2003).  

Effective on September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) (effective 
from September 26, 2003).  The Board notes that vertebral 
fracture or dislocation now corresponds to Diagnostic Code 
5235.  

In this regard, the Board notes that the application of this 
formula applies only to the Veteran's most recent disability 
period dating from September 26, 2003 as the criteria set 
forth in this rating formula may not be applied prior to the 
effective date of this regulation.  

From September 26, 2003, the Veteran is evaluated as 50 
percent disabling for his condition.  Therefore, in order to 
obtain a higher evaluation under the new general rating 
formula for his cervical spine disability, the Veteran's 
condition must be productive of unfavorable ankylosis of the 
entire spine has not been found.  Id.  And as the medical 
evidence dating from September 26, 2003 does not indicate 
unfavorable ankylosis of the entire spine, a higher 
evaluation is not warranted. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  The Board notes that no further compensation 
is warranted under these criteria because the Veteran has 
already been compensated to the extent allowable as discussed 
hereinabove.  

At this point, the Board will discuss points raised in the 
June 2007 joint motion between the parties.  Specifically, 
the joint motion requests that the Board discuss Diagnostic 
Code 5293, in effect prior to September 23, 2002, and whether 
a higher evaluation for the Veteran's neck disability is 
warranted under this code.  

As noted above, Diagnostic Code 5293 applies to 
intervertebral disc syndrome, and the Veteran has not been 
diagnosed with this condition.  The parties, however, request 
discussion regarding whether the Veteran should nevertheless 
receive a higher evaluation under this code based on his 
symptoms.  

Here, the Board notes that the parties specifically request 
comment on whether the Veteran's symptoms any time during the 
appeals period have been pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  If so, a 60 percent 
rating would be warranted.  

The parties point to a September 1999 diagnosis of "cervical 
radiculopathy" and a finding of a "considerable" amount of 
spasm detected in the paracervical muscle.  They also point 
to the Veteran's complaints of persistent pain.  

In this regard, the Board notes that "sciatic neuropathy" 
relates to lower back
intervertebral disc syndrome and is not a condition related 
to a cervical condition.  In addition, while the Veteran was 
noted to have cervical radiculopathy and this condition could 
be "like" sciatic neuropathy, in that it is a neurological 
condition of the upper extremity related to his cervical 
spine disability, the Veteran may not be evaluated for this 
condition separately and also be evaluated for cervical 
intervertebral disc syndrome under Diagnostic Code 5293.  

This would constitute pyramiding, as the neurological 
component of Diagnostic Code 5293 is specifically considered 
in the higher evaluation under that code.  A higher 
evaluation under this code after September 23, 2002, the 
effective date of the Veteran's separate 20 percent 
evaluation for neurological deficit of the left upper 
extremity associated with cervical spine disability, is not 
available.  

Here, the Board notes that, unless otherwise provided in the 
Rating Schedule, the disabilities arising from a single 
disease entity are to be rated separately, as are all other 
disabling conditions, if any.  All ratings are then to be 
combined to determine the overall rating.  38 C.F.R. § 
4.25(b); cf. Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1996); see also, VAOPGCPREC 23-97.  A separate rating, 
however, must be based upon additional disability.  The 
evaluation of the same disability under various diagnoses 
constitutes pyramiding and is to be avoided.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

And prior to September 23, 2002, while showing a neurological 
component, the medical evidence does not indicate that the 
Veteran's cervical spine disability was productive of 
pronounced or persistent symptoms, as required for a higher 
evaluation.  

In this regard, the Board notes that one orthopedic examiner 
indicated considerable muscle spasm paracervical muscles and 
the Veteran was noted to have some numbness, and pain in his 
upper left extremity.  He was also diagnosed with cervical 
radiculopathy.  

The neurological examination the same day, however, indicated 
that the Veteran the had normal power in his deltoids, 
biceps, triceps, wrist extensors, wrist flexors and small 
muscles of the hands, and the sensory examination was found 
to be normal except for decreased pinprick in the left digits 
two, three and four.  This medical evidence does not indicate 
a pronounced disability.  

The Board also notes that the Veteran appealed the grant of 
his separate evaluation for a neurological disability of the 
left upper extremity, requesting that he be granted an 
earlier effective date for this disability.  This appeal was 
denied in a May 2008 statement of the case and was not 
appealed by the Veteran.  

Next, the parties to the joint motion required further 
discussion regarding whether the Veteran should receive a 
higher evaluation under Diagnostic Code 5285.   Under this 
code a 100 percent rating was warranted with a fractured 
vertebra with cord involvement, bedridden status, or 
requiring long leg braces.  A 60 percent rating was assigned 
for residuals without cord involvement, and with abnormal 
mobility requiring a neck brace (jury mast).  

The parties to the joint motion noted several examples of 
medical evidence in the Veteran's claims file that could be 
interpreted as cord involvement by a medical professional, 
including an October 2004 finding of spurring impinging on 
ventral aspect of cord and slightly decreased cord signal at 
C4-C5, and a December 1991 MRI indication focal midline 
impression upon the cervical cord, etc.  

The Veteran's representative also submitted an August 2009 
the report of the Veteran private physician indicating spinal 
cord impingement based on a review of the Veteran's medical 
records.  

In order to obtain a higher evaluation under this code, 
however, the medical evidence must also show bedridden 
status, or requiring long leg braces, or abnormal mobility 
requiring a neck brace (jury mast).  And at no time during 
this appeal has the Veteran been indicated to be on bedridden 
status, required long leg braces, or to have required a neck 
brace.  A higher evaluation under this code is therefore not 
available.  


C.  Left upper extremity.

Next, the Veteran contends that a higher (compensable) 
initial evaluation is warranted for his service-connected 
left cervical radiculopathy.  In this case, the Veteran's 
left cervical radiculopathy is evaluated as 20 percent 
disabling under Diagnostic Code 8510.  38 C.F.R. § 4.124a.  

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group (fifth and sixth cervicals).  

Diagnostic Code 8510 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  

Complete paralysis, with all shoulder and elbow movement lost 
or severely affected, and hand and wrist movement not 
affected, is rated 70 percent disabling on the major side and 
60 percent on the minor side.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The medical evidence set forth above indicates in October 
2004, the Veteran had normal motor strength in the upper 
extremities, although the Veteran complained of pain shooting 
into the left arm.  Both upper extremities were 
neurologically intact.  

And in November 2008, the Veteran's ulnar, median, and radial 
nerves were normal in the upper extremities, and the Veteran 
was indicated to have no loss of sensation in any of those 
territories.  

The Veteran was also noted to be able to extend the fingers 
actively, spread them actively and abduct the thumb.  There 
was no evidence that pain was radiating down the arm to the 
distal part of the extremity such as the fingers.  The pain 
stopped at the top of the shoulders.  

An examination of the shoulders, elbows and hands was normal, 
with normal range of motion and muscle segments with 5/5 
power.  There was no loss of sensation in the upper 
extremities and reflexes were brisk and normal.  

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 20 percent is not warranted. In order 
to warrant a higher evaluation for his neurological 
disability of the left upper extremity, the disability must 
be productive of moderate incomplete paralysis.  

In this case, the Veteran's medical records reveal 
essentially no impairment of the left upper extremity other 
than left shoulder pain.  The evidence of neurological 
symptoms, findings, and impairment are minimal.  Based on the 
foregoing, a higher initial evaluation than 20 percent for 
the Veteran's service-connected left upper extremity 
disability is not warranted for any period of claim.  
38 C.F.R. § 4.124a.  


D.  Extraschedular Rating Analysis

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disabilities have necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An evaluation in excess of 30 percent prior to July 5, 1996, 
in excess of 40 percent prior to September 26, 2003, and in 
excess of 50 percent beginning September 26, 2003 for 
service-connected post-traumatic auto fusion of C4-C5 
fracture with fixed kyphotic deformity of the cervical spine 
at 40 degrees, is denied.  

An initial evaluation in excess of 20 percent for 
neurological deficit of the left upper extremity associated 
with cervical spine disability, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


